The opinion of the court was delivered by
G-ummeke, Ci-iiee Justice.
The defendant, having been convicted in the Middlesex Oyer and Terminer of murder in the first degree perpetrated by killing one Edith Wilson while robbing her and also attempting to commit a rape upon her, has brought up to this court the entire record of the proceedings had upon the trial, pursuant to the provision of section 136 of the Criminal Procedure act.
The only ground upon which the defendant seeks to reverse the conviction is that the verdict is clearly against the weight of the evidence, for the reason that it does not appear from the testimony that he committed the crime of murder, as charged in the indictment, but, on the contrarjr, it shows that, if any crime was committed by him, 'it was of a lower degree than that found by the jury.
He bases his right to have this court, sitting in review, determine whether the verdict of the jury was against the weight of the evidence, upon the act of April 12th, 1921, entitled “Supplement to an act entitled ‘An act relating to courts having criminal jurisdiction and regulating proceedings in criminal cases.’ ” Pamph. L. 1921, p. 951. The statute appealed to enacts that “in all cases where the plaintiff in error shall elect to take up the entire record with his writ of error, as provided in the act to which this is a supplement, he may assign as error that the verdict was against the weight of the *463evidence, whether any exception has been taken or not, or whether any motion to acquit has been made or not/ and if it shall appear from a consideration of the entire evidence, that such verdict was against the weight of the evidence, the appellate court shall remedy such wrong by reversing such verdict and awarding a new trial.” The state concedes that if this statute is a valid enactment, it justifies the assignment of error in the present case. It contends, however, that the act is unconstitutional—first, because it violates article 1, paragraphs 7 and 8 of the constitution, which declare that “the i iglit of a, trial by jury shall remain inviolate;” and that “in all criminal prosecutions the accused shall have the right to a trial by an impartial jury,” and second, because it violates article 6, section 1, paragraph 1 of that instrument, which declares that “the judicial power shall be vested in a Qourt of Errors and Appeals in the last resort in all causes as heretofore ;” and in certain specifically-named courts which are inferior thereto.
This contention on the part of the state presents a preliminary question which we must determine; for, if it is sound, the assignment of error must fall, as the review of verdicts for the purpose of determining whether they are supported hv the proofs in a case is no part of the common law functions, of this court.
In taking up the consideration of the questions thus raised, we are met with the contention of the defendant that the matter is stare decisis; and he appeals toi our decision in the case of Kohl v. State, 59 N. J. L. 445, as authority for his position. In that case this court, under a statutory provision similar in its essence to that contained in the act of 1921 (but which was shortly afterward repealed), examined the testimony sent up with the writ to determine whether or not a conviction of murder in the first degree was justified; and reaching the conclusion, that upon it the guilt of the defendant was doubtful, reversed the conviction and sent the case hack for a new trial. Counsel for the state argues that the matter is not foreclosed by that decision, for the, reason that, so far as the opinion in the case discloses, the question of the *464constitutionality of the law was not considered, and that, therefore, it may fairly be concluded that it was not raised. Without determining whether the one contention or the other is sound, we have assumed, for the purposes of the decision, that the case of State v. Kohl is not controlling upon this point, and proceed to a consideration of the soundness of the proposition submitted by the prosecutor of the pleas.
Taking upl the' first point—that is, that the statute violates the' provisions of the constitution relative to trial by jury— the argument, as we understand it, is that in a criminal ease the verdict of the jury on the question of the guilt or innocence of a defendant is final, and, in view of these provisions, cannot he nullified by judicial action. But this is not so. Mr. Justice Dixon, in his opinion in State v. Kohl (at .p. 446), points out that, 'although the jurors compose the appropriate tribunal for the determination of controverted questions of fact, they cannot justly find a verdict for the state in a criminal case upon evidence which, viewed in any rational aspect, must leave reasonable doubt of guilt in every considerate mind; and that against such a verdict the party aggrieved can, by the common law, appeal to the trial court for a new trial. The narrow question is whether the present statute, which merely substitutes this court in the place of the trial court, violates the constitutional interdict. To us it seems clear that this mere substitution does not lessen the constitutional protection which the provisions throw about a person charged with crime. But if we are wrong it does not follow that the statute is invalid./The purpose of the act is to increase that protection rather tiran diminish it. It does not vest in the state the power to submit to this court the question of the validity of a verdict, but only clothes the defendant himself with the right to have that verdict reviewed at Ms option; that is to say, he may rest upon the constitutional protection which that instrument gives him, and'insist that the verdict of the jury be accepted as a finality, or he may elect to treat the verdict as not a final determination of the facts, and call upon this court to determine whether it is justified under tire evidence. Vk question somewhat similar to *465that now under consideration, was presented to the Supreme Court in the case of Edwards v. State, 45 N. J. L. 419. There the defendant was tried and convicted under a statute which permitted a person charged with crime to waive indictment and trial by jury and) request a speedy trial before the Court of Special Quarter Sessions. A conviction having been had, he challenged its validity upon the ground that the legislature by passing the act had contravened the provisions of the constitution relating to trial by jury. Mr. Justice Depue, in dealing with this contention, pointed out that these provisions, together with that which prohibits an alleged criminal from, being tried upon a charge laid against him except upon “a presentment or indictment by a grand jury,” are a part of the bill of rights, like the right to enjoy religious freedom, the right to enjoy and defend life and liberty, the right to enjoy freedom of speech, and security against unreasonable searches and seizures, designed for the security of the personal rights of the individual, and that the}^ are expressly retained by the constitution itself to the people from whom that instrument emanated; and then declared that these rights, thus retained, are subject to that fundamental rule of law that “a person may renounce a provision made for his 'benefit, and to that maxim, Quilibet potest renunciare jwri pro se introducto, which applies as well to constitutional law as to any other.” We concur in the view thus expressed, and conclude that the statute does not violate the provisions of the constitution which we have been discussing.
We now take up the consideration of the second ground of attack upon this statute, namely, that it violates that part of section 1, article 6 of the constitution, which declares that “the judicial power shall be vested in a Court of Errors and Appeals in the last resort in all causes as heretofore.” A reading of the statute makes it apparent that it places an additional burden on this court, requiring it not only to pass upon alleged errors of law in criminal cases brought up for review, but also upon an alleged error of fact—that is, the mistake of a jury in basing its verdict upon unsufficient evidence. But in doing that it does not curtail in any degree the *466constitutional powers vested in the court, but, on the contrary, increases them. We are to determine, therefore, whether the legislature may vest in this court powers in addition to those exercised and enjoyed by it at the time of the adoption of the constitution; and] this question, we think, is answered by the opinion of the late Chief Justice Beasley in Harris v. Vanderveer's Executor, 21 N. J. Eq. 424. He says: “The essential qualities of all the constitutional courts are indestructible and unalterable by the legislature. But an extension of the jurisdiction of a court, such extension being in harmony with its character, and not being a usurpation on the inherent powers of any other court, is not within the constitutional prevention. * * * In the judicial system of a state, few tilings can be imagined more obstructive of the progress of society than courts with jurisdictions absolutely fixed. Such a contrivance is an anomaly nowhere to be found; it is certain it cannot be pretended to have ever existed in this state. From the earliest times, every session of the legislature has added to the subjects of judicature, and the jurisdiction of our courts has been adjusted to this ever-varying condition of things;” and, after a further discussion of the matter, concludes as follows-: “The consequence, is that when the constitution vests power in a court ‘as heretofore’ and declares that it shall ■ continue with like powers and jurisdiction as though the constitution had not been adopted, the effect is that the primitive powers of such a tribunal remain inalienably established, while at the same time there is implanted in it that principle of development by which its cognizance may be extended over new cases as thejr arise and which principle is a part of its very nature and constitution. I have no doubt, therefore, that the jurisdiction of this court is extensible at the will of the legislature, provided, by such extension, the province of no other court or department of government is intrenched upon or invaded.” In his concluding statement the learned Chief Justice evidently referred to other constitutional courts^ for no one appreciated more thoroughly than he did that the power of the legislature over courts created by it was supreme, and that the functions of such courts—of which *467the Oyer and Terminer is one (State v. Taylor, 68 N. J. L. 276)—are subject to alteration, diminution or destruction at the will of the legislature.
It will be observed that in the above citation the writer of the opinion limits the power of the legislature, in extending the jurisdiction of this court, to such extensions as are in harmony with its character, and it has been suggested that the review of testimony, in cases which are sent np to us from courts of law, is out of harmony with the inherent characteristics of the court. But this, we think, is not so. As this court existed at the time of the adoption of the constitution its jurisdiction was limited to the review of alleged legal errors iu cases coming up from the law courts and of alleged errors both in the application of legal rules and in conclusions of fact in cases coining up> from the Court of Chancery. This was the limit of our jurisdiction at the time of the passage of the statute, which was the subject of consideration in Harris v. Vanderveer’s Executor. That statute enacted that all persons aggrieved by any order or decree of the Prerogative Court might appeal from, the same to this court “in the same manner in all respects as now provided by law for appeals from the Court of Chancery.” The Prerogative Court, in its powers, functions, characteristics and jurisdiction, was modeled to a large extent upon the ecclesiastical courts of England. It was as distinct, in its essence, from the Court of Chancery as it was from our courts of law. If the legislature, instead of providing for the broad review which existed in cases coming up from Chancery, had seen fit. to limit the review to alleged errors of law, its power to do so. could not be successfully challenged upon the theory that such a review was not consistent with the nature of this court. And the converse is true, namely, that the conferring upon this court of jurisdiction to review conclusions of fact as well as alleged errors of law in cases¡ which, until the enactment of the statute, were outside our jurisdiction, is not inconsistent with the inherent characteristics of this court. In fact, it was expressly so decided in the Yanderveor "Will case. To say now thal the extension of our jurisdiction by the present statute *468is out of harmony with the inherent character of the court would be to nullify our previous declaration that a similar extension by the earlier statute is not so.
Reaching the conclusion that neither of the constitutional provisions appealed to is a bar to the enactment of the statute, we take up< the examination of the evidence in the case.
The undisputed proofs show that on the evening of July 12th, last, Mrs. Edith Wilson attended a moving picture theatre with a girl friend. They left the theatre about nine-twenty and walked part way home together, and separated a short distance from the Wilson residence. Some three hours later Mrs. Wilson’s dead body was discovered in a vacant lot a short distance from the point where she and her friend had parted company. Air investigation disclosed that the1 upper part of the drawers had been torn apart; that the underclothing was more or less blood-stained; that the chemise and undershirt had been pushed up> as far as the breasts; that the private parts were lacerated; and there were marks about the neck, indicating pressure upon that part of the body. An autopsy showed that there had been a hemorrhage in the vagina, but that the apparent attempt to rape had not been entirely consummated.. It further showed that death had resulted from shock directly caused by the assault. When she left her home early in the evening she wore a wrist watch and had two rings upon her fingers. When her bodjr was found these articles were missing. The state proved, and the testimony was uncontroverted, that the defendant upon his return to his 'boarding-house on the night of the death of Mrs. Wilson gave his landlady the two rings which had been worn by Mrs. Wilson, andi that two or three days later he borrowed two dollars and a half from a friend, and gave to him Mrs. Wilson’s watch as security for the loan.
The state also offered in evidence three written confessions signed by the defendant, in which he stated that on the evening in question he had been drinking heavily with some friends in a saloon in Perth Amboy; that later they separated, and that he went away from the saloon alone; that as he was walking down the street he met a woman, and grabbed *469her; that he dragged her over into- an adjoining yard, raised up her clothes and attempted to have intercourse with her,' but that whether he actually succeeded or not he did not know. He also said that the woman made no outcry and seemed to faint away, and that after making the- attempt to ravish her he left her lying in this vacant lot and went away.
At the trial the defendant was called as a witness in his own behalf, and when examined with relation to these alleged confessions he admitted that he signed them, hut insisted that they were made under duress, and that he answered the questions put to him in the way which the officers who obtained the confessions seemed to. desire, without any knowledge whether these answers were true or not. He further stated on the witness-stand that he had not then, and never had, any memory with relation to the matters contained in his confessions. except that while walking down the street in a drunken condition he met someone (whether man, woman or child, he could not say) ; that he grabbed this person, and that from that time on he had no recollection of events until he boarded a car for Oliffwood, where he was then living.
If the confessions were true, the guilt of the defendant was absolutely demonstrated. The testimony produced on the part of the state with relation to them was that each of them was voluntary. The defendant, as I have already said, denied this, and the court left it to the jury to determine the fact, and they resolved it in favor of the state’s, contention. We think they were entirely justified in their determination, and that these confessions, coupled with the other facts which we have recited, proved beyond a reasonable doubt that the defendant was guilty of the crime charged against him in the indictment.
It is argued by counsel for the defendant that it is quite possible from- the facts proved that Mrs. Wilson died before a rape was attempted to be committed upon her by the defendant. and that if she was already dead when the defendant attempted to penetrate her person, his offence does not come within the purview of the statute, for the reason that an attempt to commit a rape must be made upon the body of a *470living person. The act upon which the indictment is based declares that “murder which shall be committed in perpetrating or attempting to perpetrate any arson, burglary, rape, robbery or sodomy shall be murder in the first degree.” It is enough to say in disposing of this phase of the case that an attempt to commit a rape does not begin with the act of penetration, but with the primary attack upon the woman made for the purpose of eanwing out the intent; and that this intent may be foamed at the very moment of the attack. The suggestion that when the victim dies from shock directly resulting from the attack upon her, and the death precedes attempted penetration, the party committing the assault does not come within the condemnation of the statute, is entirely too unsubstantial to justify extended discussion.
On the whole case, therefore, we conclude that the conviction under review must be affirmed.